IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-37,039-03


                       EX PARTE ALONZO DEE FREEMAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR08446A IN THE 220TH DISTRICT COURT
                            FROM HAMILTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

manufacture/delivery of a controlled substance as a habitual felon and sentenced to twenty-five years’

imprisonment and a $3,000 fine.

        Applicant contends that the $3,000 fine is not authorized as punishment under the

habitual-felon statute. See TEX . PENAL CODE 12.42(d). He is correct. The trial court, with the

State’s agreement, recommends reforming Applicant’s sentence by removing the unauthorized fine

from it. The recommendation is supported by the habeas record forwarded to this Court. We hold
                                                                                                  2

that the $3,000 fine imposed in Cause No. CR08446 from the 220th District Court of Hamilton

County is vacated. The twenty-five-year sentence imposed by the trial court remains unchanged.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:       May 19, 2021

Do not publish